department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc fip uilc date internal_revenue_service national_office field_service_advice memorandum for donald williamson jr assistant regional_counsel lc cc ser lc from lon b smith acting associate chief_counsel cc fip subject yield guaranty this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corporation x security mortgage yield guaranty sales proceeds year year a b c d e f g h i j k l m n o p q r s t u v w issue are the sale proceeds allocable to a yield guaranty contract which is sold together with a remic regular_interest includible in the seller’s income in the year_of_sale or over the life of the yield guaranty contract conclusion under sec_451 the sale proceeds allocable to the yield guaranty contract are includible in income in the year_of_sale because the seller’s right to keep the sale proceeds became fixed at the time of sale facts in year sec_1 and corporation x an accrual_method taxpayer purchased dollar_figurea of mortgages the sellers continued to be responsible for servicing the mortgages and were entitled to keep certain amounts from the borrowers’ interest payments the mortgages had original terms to maturity of b c d or e years they paid fixed rates of interest and provided for level monthly payments of principal and interest based on amortization periods of up to f years in addition each of the mortgages imposed a penalty on any partial or full prepayment of principal corporation x pooled the mortgages and allocated dollar_figureg of its basis in the total pool dollar_figurea to its rights in the prepayment penalties it allocated dollar_figureh of basis to the sales proceeds and dollar_figurei of basis to rights in principal and interest p i rights the p i rights were contributed by corporation x to real_estate mortgage investment trusts remics in exchange for regular interests and residual interests the remics received neither the rights to the prepayment penalties nor the rights to the sales proceeds corporation x sold the regular remic interests to the public and retained the residual interests according to the circular circular used to offer the regular interests each remic regular_interest holder was entitled to receive from the remic a stated principal_amount and interest at a stated rate in addition each regular_interest holder was to enjoy the benefit of the payment guaranty and the yield guaranty which were described in the circular in bold capital letters as the obligations of corporation x only and not the remic an investor could neither purchase nor sell the payment guaranty and the yield guaranty separate and apart from the associated remic interest under the payment guaranty corporation x guaranteed both the timely payment of interest on a remic regular_interest and the ultimate collection of principal on the mortgages to the extent of the regular_interest holder’s share principal payments on the mortgages including unscheduled principal payments were generally passed through to the holders of the remic regular interests the yield guaranty obligated corporation x to pay the regular_interest holders amounts based on these unscheduled or prepaid principal amounts in general this obligation was calculated according to a formula designed to reflect the present_value of the excess if any of i the annual yield on a specified b-year treasury obligation on the original pricing date of a remic regular_interest over ii the annual yield on the same treasury obligation on the j business_day of the month in which an unscheduled principal_amount was passed through to the regular_interest holder the prepayment penalty rights that corporation x kept resembled the yield guaranty that corporation x sold to the remic regular_interest holders the circular described the features of the prepayment penalty as follows during the yield maintenance period mortgage yield maintenance period which lasted the first b years of a mortgage the penalty was determined under a specified formula intended to measure the present_value of the cost to the lender resulting from any decrease in market interest rates between the mortgage origination date and the prepayment date calculated for each month remaining in the mortgage yield maintenance period also during the mortgage yield maintenance period the minimum penalty regardless of whether market interest rates decreased was k percent of the amount of principal being prepaid after the end of the mortgage yield maintenance period the entire penalty was k percent of principal prepaid however no penalty was assessed during the last l months of the term for mortgages with c-year d-year and e-year terms the circular explained that corporation x instructed servicers to collect the mortgage prepayment penalty in all circumstances where the borrower voluntarily prepaid the mortgage and where state law allowed enforcement of the penalty in circumstances where the penalty was unenforceable under applicable state law or where the collection was uncertain corporation x would determine whether to pursue enforcement and collection of the prepayment penalty taking into account the cost and difficulty of enforcement and collection the circular also compared the yield guaranty and the mortgage prepayment penalties according to the circular the yield guaranty payments were calculated similarly to the mortgage prepayment penalties except as follows first the yield guaranty lasted for the first m years of a remic whereas the mortgage yield maintenance period lasted for the first b years of a mortgage second although both the prepayment penalty formula and the yield guaranty formula compared an earlier treasury yield with a later treasury yield the times for selecting the yields were different the yield guaranty compared the treasury yield on the original pricing date of a remic regular_interest with the treasury yield on the j business_day of the month in which an unscheduled principal_amount was passed through to the regular_interest holder the prepayment penalty compared the treasury yield on the date a mortgage was originated with the treasury yield on the date b business days before the mortgage was prepaid third unlike the prepayment penalty the yield guaranty did not provide for a minimum k percent penalty either during the yield guaranty period m years or at any time afterwards the yield guaranty payments were payable by corporation x to the remic regular_interest holders n to o months after the penalty amounts were payable by the mortgagors according to corporation x it financed the yield guaranty payments by charging the penalty amounts when corporation x sold the remic interests to investors it received dollar_figurep which it allocated between the remic regular interests dollar_figureq and the yield guaranty dollar_figurer corporation x included the sale proceeds allocated to the regular interests dollar_figureq in income at the time of the sale recognizing dollar_figures dollar_figureq - dollar_figurei as gain although no portion of the sale proceeds was refundable corporation x treated the portion allocated to the yield guaranty dollar_figurer as an amount_paid under a notional_principal_contract excluding it from income at the time of sale and including it in income over the life of the yield guaranty pro_rata with principal paid corporation x also amortized its basis in the prepayment penalty right over the life of the yield guaranty pro_rata with principal paid it included prepayment penalty amounts in income when received and it deducted yield guaranty payments when made for book purposes corporation x did not account separately for the yield guaranty rather it accounted for the entire amount_realized on the sale of the remic interests as sale proceeds no portion of the sale proceeds was designated on corporation x’s books as a sale of a yield guaranty on audit exam concluded that the entire amount of the sale proceeds dollar_figurep should be included in income at the time of sale and that no portion of this amount should be deferred law and analysis sec_451 of the internal_revenue_code gives rules for determining the taxable_year of inclusion for items of gross_income the provision states that any item_of_gross_income shall be included in gross_income for the taxable_year in which received unless under the taxpayer’s method_of_accounting used in computing taxable_income the item is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the all_events_test generally all the events that fix the right to receive income have occurred when it is actually or constructively received due or earned by performance whichever comes first 372_us_128 570_f2d_382 1st cir 32_tc_906 affd 304_f2d_781 2d cir for purposes of this field_service_advice we assume arguendo that corporation x sold two separate products a remic regular_interest and a yield guaranty nevertheless we conclude the all_events_test was satisfied at the time of sale with respect to the entire amount of sale proceeds corporation x received a guaranty of an instrument is a secondary and collateral promise to pay the amounts due under the instrument in the event the primary obligor ordinarily the issuer defaults 81_tc_77 47_tc_159 the consideration for a contract such as a guaranty is currently included in income notwithstanding the taxpayer may incur or create a reserve for future expenses see 45_tc_158 acq 1966_2_cb_4 corporation x did not under the yield guaranty make a guaranty in the regular sense of the word specifically corporation x did not promise to pay amounts due under a remic interest in the case of default instead corporation x promised to make payments to remic interest holders in case unscheduled prepayments of principal reduced the yield on their specific remic interests a remic that passed through prepayments of principal was legally entitled to do so and not in default this distinction however makes no difference it only means that the yield guaranty more closely resembled a warranty as in the case of a guaranty the payment for a warranty is currently included in income notwithstanding the taxpayer may incur or create a reserve for future expenses the yield guaranty here resembles the warranty contracts at issue in 64_tc_238 standard television tube concerned the tax treatment of proceeds received from the sale of television picture tube warranty contracts for periods extending beyond the taxable_year of sale petitioner warranted that it would replace a television picture tube if the tube failed after the expiration of the original manufacturer’s warranty in concluding that the sale proceeds did not qualify for deferral under sec_1_451-5 the court reasoned that the amounts received under the warranty contracts were more in the nature of insurance and thus distinguishable from amounts paid for services or the sale_of_goods standard television tube t c pincite the court concluded that the accrual_method of accounting does not permit deferred recognition of prepayments received pursuant to warranty contracts standard television tube t c pincite just as the taxpayer in standard television tube warranted the performance of certain picture tubes beyond the manufacturer’s warranty corporation x warranted the performance of specific remic interests beyond the performance level required of the issuer the remic thus just as in the case of standard television tube the amounts received by corporation x from the sale of the yield guaranty are includible in gross_income in the year received see also bell electric t c pincite the supreme court has held that income is taxable in the year it is received 367_us_687 although american automobile association involves amounts received for a service_contract the tax court’s reasoning in standard television tube indicates that the holding in american automobile association is not limited to amounts paid either for goods or services standard television tube t c pincite there are some exceptions to the general_rule requiring income_recognition in the year of receipt for example notice_89_21 1989_1_cb_651 allows for deferral for payments made on notional_principal_contracts also revproc_71_21 1971_2_cb_549 allows taxpayers to defer recognition of payments received in one year where all of the services under such agreement are required to be performed before the end of the next year neither notice_89_21 nor revproc_71_21 apply to guaranty or warranty contracts notice_89_21 is restricted to notional_principal_contracts and revproc_71_21 specifically states that it does not apply to guaranty or warranty contracts case development hazards and other considerations please call if you have any further questions cc by marshall feiring senior technician reviewer cc fip
